Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 SUMMARY ANALYSIS:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).

A human can identify a dataset, identify an initial sort, identify a plurality of additional sorts, and partition data into one of the additional sorts. Furthermore, by observation or with the aid of the formulas such as those presented in the specification a person could determine the structuredness of a dataset, and determine additional structurednesses based on the additional sorts. This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of the mental process.

101 DETAILED ANALYSIS:

The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.”

If clarification or discussion is sought for any of the issues under consideration, the applicant is encouraged to contact the examiner for an interview (phone: 571-272-3856; edward.jacobs@uspto.gov).

Establish the Broadest Reasonable Interpretation of the Claim as a Whole: The claim terms described herein and the claims as a whole have been interpreted by the examiner under the BRI standard as set forth in MPEP §2106(II).

Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter?

Yes. Independent claim 34 recites a process, and independent claim 44 recites an article of manufacture (a product).

Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?

Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon?

Yes. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).

A human can identify a dataset, identify an initial sort, identify a plurality of additional sorts, and partition or subset data into additional sorts, where “sorts” are broadly interpreted as sequenced information sets.

A person can mentally evaluate or measure structuredness in a dataset or sort subsets by observing structural relationships and properties and forming judgments of structural similarities, or by further performing mathematical calculations to produce 

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application?

No. The judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract ideas.

Remarks filed 12/21/2020 at p. 8 suggest that the amendment to recite computer implementation provides additional elements beyond the abstract ideas. However, the amendments recite generic computer implementation, which is not sufficient to establish subject matter eligibility, as MPEP §2106.04(a)(2)(III) states:

“Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).”

Remarks filed 12/21/2020 at p. 9 argue that the Office should rule that the instant claims are eligible subject matter under 35 U.S.C. §101 because a previous Office action found the instant claims are “not patentably distinct” from the parent patent, US 9,710,496, which was patented and therefore subject matter eligible under 35 U.S.C. §101.

However, the standards for lack of patentable distinction under Obviousness Double Patenting (ODP) are not applicable to the requirements of 35 U.S.C. §101, as addressed further below in the Response to the Remarks.

The Terminal Disclaimer filed on 11/16/2020 moots the ODP rejection. Nonetheless, the following explanation is provided to guide further amendment of the instant claims.

The independent claims for the parent ‘496 patent recite significant differences when examined under 35 U.S.C. §101 because the ‘496 patent correlates partitioned datasets with corresponding schemas. Schemas are known in the art to be distinct data structures containing functional metadata.

Whereas, in contrast, the instant claims identify partitioned “sorts” that each produce a resulting “structuredness measure” as opposed to producing a functional schema data structure as does the parent ‘496 patent. The difference is like the difference described in the Finjan case between simple virus scanning of a downloadable dataset (abstract) and attaching a functional virus profile data structure to a downloadable dataset (not abstract, improves computer functioning). Finjan, Inc. v. Blue Coat Sys., Inc., 125 USPQ2d 1282, 1285-1287 (Fed. Cir. 2018)1 (emphasis added):

“[b]y itself, virus screening is well-known and constitutes an abstract idea.”… Here the claimed method does a good deal more. Claim 1 of the '844 patent scans a downloadable and attaches the virus scan results to the downloadable in the form of a newly generated file: a “security profile that identifies suspicious code in the received Downloadable … the method of claim 1 employs a new kind of file that enables a computer security system to do things it could not do before.”

The Finjan security profile is a distinct entity attached to another file in a computer environment, like a remora attached to a shark in water. The parent ‘496 patent likewise generates (identifies) schema files that are logically distinct and logically associated (attached, linked) to each corresponding sorted dataset. The computer environment is integral to the claims.

The independent claims in this application are different from the eligible claims in the parent ‘496 patent and different from eligible claims in Finjan at least because the claimed “sort” is not clearly defined as a computer structure, data or distinct schema metadata. No separate computer file is claimed containing structural metadata, with details of format and fit, that enable new functions tailored to each specific dataset, as is claimed in the parent ‘496 patent.

Instead, the “sort” in this application is claimed at a much broader and higher level of generality as “producing a modified structuredness measure quantifying a modified similarity,” i.e., producing a set of metrics, i.e., measurements, i.e., “results,” about which Finjan at p. 1287 continues:



Finjan at p. 1286 similarly analyzes Enfish, and p. 1287 provides additional excerpts that are applicable to claims ineligible under 35 U.S.C. §101 such as the claims in this application. A sampling:

“we held that the patents were directed to an abstract idea because they “d[id] not claim a particular way of programming or designing the software ... but instead merely claim the resulting systems.”
…
abstract and patent ineligible because there was nothing in the claim “directed to how to implement [the idea]. Rather, the claim is drawn to the idea itself.”
…
we found claims directed to email filtering to be abstract and patent ineligible when there is “no restriction on how the result is accomplished ... [and] [t]he mechanism ... is not described.”
…
patents are granted “for the discovery or invention of some practicable method or means of producing a beneficial result or effect ... and not for the result or effect itself””

The examiner regards the claims in the parent ‘496 patent, identifying / generating computer schemas that define and fit computer datasets, as a “practicable method” of achieving an improvement to computer functioning, unlike the instant claim 34 “producing a modified structuredness measure quantifying a modified similarity,” which is an abstract result that can be determined by human mental process where computer function is not integral to the invention but was claimed (generically) as an afterthought.

The examiner concludes that the instant claims as drafted are directed to judicial exceptions classified as abstract ideas, at least mental processes, and there are no additional elements recited that integrate the judicial exception into a Step 2A Prong 2 practical application of those ideas.

Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception?

No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional 

As noted above in Step 2A, Prong Two, reciting generic computer implementation is not sufficient to amount to significantly more than the judicial exception. Please see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’).

The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Dependent claims, 2-7, 9-14, 16-20 do not contain additional elementals that would overcome the abstract idea in claim 1, specifically:
Claim 2 recites “selecting… determining…” which are abstract idea, mental steps that can be performed in the mind or done utilizing paper and pencil.
Claim 3 recites “initializing a user profile for the author, wherein the initialized…” which represents steps of data gathering, which is insignificant extra solution activity.
Claim 4 recites “collecting… adjusting…” which represents steps of data gathering, which is insignificant extra solution activity.
Claim 5 recites “determining a sense associated… and determining a distrance” which are abstract idea, mental steps that can be performed in the mind or done utilizing paper and pencil.
Claim 6 recites “determine… comprises comparing” which are abstract idea, mental steps that can be performed in the mind or done utilizing paper and pencil.
Claim 7 recites “presenting...” which represents steps of displaying, which is insignificant extra solution activity.

Claims 8-14 and 15-20 are similar to claims 1-7 hence rejected similarly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papineni et al. (US 2017/0300535 - ids) in view of Patton et al. (US 2017/0220668) 

1. Papineni teaches, A method for recommending additional content to an author generating authored content (Abstract), the method comprising:
selecting at least one piece of additional content from a corpus of additional content (Abstract – determining a predictive top (additional content));
generating a data model based on the selected at least one piece of additional content (Abstract, paragraph 20 – teaches determining a predictive topic based on the determined topic, utilizing this relation (i.e., date model) to search)…;
(Fig 2:206 & 207, paragraphs 20 and 22-23 – teaches determining predictive topic based on topic of the content); and
presenting the selected relevant piece of additional content to the author (Fig 2: 208 – presenting results to user).
Papineni does not teach or disclose, 
monitoring a travel location associated with the author;
calculating a multi-sensory region based on the monitored travel location and a maximum sense distance value;
selecting at least one piece of additional content from a corpus of additional content based on the calculated multi-sensory region;

However, Patton teaches, 
monitoring a travel location associated with the user (paragraph 51 – teaches determining user location);
calculating a multi-sensory region based on the monitored travel location and a maximum sense distance value (paragraph 52 – teaches receiving content associated with the geofence, wherein the geofence can be determined based on multiple features as taught by paragraph 38);
selecting at least one piece of additional content from a corpus of additional content based on the calculated multi-sensory region (Paragraph 38-39 & 42-43 – teaches multiple geofencing based on multiple features and parameters and user determination).


2. The combination of Papineni and Patton teaches teach, The method of claim 1, wherein selecting the at least one piece of additional content from the corpus of additional content based on the calculated multi-sensory region comprises determining an originating location associated with the at least one piece of additional content is within the calculated multi-sensory region (Paragraphs 51-52 – teaches query associated with a geographical region or location, associated with a geofence, ie, originating location, Patton).

3. The combination of Papineni and Patton teaches teach, The method of claim 1, further comprising:
initializing a user profile for the author, wherein the initialized user profile includes a plurality of maximum sense distance values, and wherein the plurality of maximum sense distance values includes the maximum sense distance value (Paragraph 30 & 58 – teaches account identifery associated with a geographic location and further with geofencing , Patton). 

The combination of Papineni and Patton teaches teach, The method of claim 3, further comprising:
collecting at least one user profile adjustment from the author; and  adjusting the initialized user profile based on the collected at least one user profile adjustment (Paragraph 30 – defines user preferences that can be set, therefore allow for profile adjustments by the user, Patton).

5. The combination of Papineni and Patton teaches teach, The method of claim 2, wherein selecting the at least one piece of additional content from the corpus of additional content based on the calculated multi-sensory region further comprises:
determining a sense associated with the selected at least one piece of additional content; and determining a distance from the originating location to the monitored travel location is less than the maximum sense distance value corresponding with the determined sense (paragraphs 20 and 22-23 – teaches determining predictive topic based on topic of the content, i.e. feature of  the content; Paragraph 38 – teaches geofence shape and size based on feature values and content parameters determined by the user, examiner is interpreting a sense associated with user to be a feature or parameter content determined by the user (i.e. associated with the user), because sense is a nonfunctional descriptive material that does not functionally change how a computer would utilize this feature, not any distinguishable functionally claimed, Patton).

6. The combination of Papineni and Patton teaches teach, The method of claim 5, wherein determining the sense associated with the selected at least one piece of additional content comprises comparing a textual content of the selected at least one piece of additional content to a (paragraphs 20 and 22-23 – teaches determining predictive topic based on topic of the content; wherein the predictive topic is based on word mapping or relations, Papineni, further in combination with Paragraph 38 – teaches geofence shape and size based on feature values and content parameters determined by the user, examiner is interpreting a sense associated with user to be a feature or parameter content determined by the user (i.e. associated with the user), because sense is a nonfunctional descriptive material that does not functionally change how a computer would utilize this feature, not any distinguishable functionally claimed, Patton).

7. The combination of Papineni and Patton teaches teach, The method of claim 1, wherein presenting the selected relevant piece of additional content to the author comprises formatting the selected relevant piece of additional content according to a template and presenting the formatted relevant piece of additional content to the user within a content authoring program the author is using (Paragraph 16  - teaches generating additional recitation (content) and inserting it in predefined formats, Papineni).

Claims 8-14 and 15-20 are similar to claims 1-7 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks filed 12/21/2020 at p. 11 cite to MPEP §2106.04(d)(1), which in version R-10.2019 is entitled, “Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field in Step 2A Prong Two.” The Remarks at p. 11  list, from the last paragraph of this MPEP section, “Examples of claims that improve technology and are not directed to a judicial exception,” including examples from cases such as Finjan and Enfish. The examiner finds these cases to be distinguishable from the instant claims under 35 U.S.C. §101.